EXHIBIT 10.25

 

SEVERANCE AGREEMENT AND RELEASE DATED MAY 30, 2003

BETWEEN THE REGISTRANT AND GLENN A. BAUER

 

SEVERANCE AGREEMENT AND RELEASE

 

RECITALS

 

This Severance Agreement and Release (“Agreement”) is made by and between Glenn
Bauer (“Employee”) and Natus Medical, Inc. (“Company”) (collectively referred to
as the “Parties”):

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, the Company and Employee entered into a Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”);

 

WHEREAS, the Company and Employee entered into an Employment Agreement dated
November 18, 2002 (the “Employment Agreement”);

 

WHEREAS, the Company and Employee have entered into a Stock Option Agreement
dated September 16, 2002 granting Employee the option to purchase shares of the
Company’s common stock subject to the terms and conditions of the Company’s 2000
Stock Option Plan and the Stock Option Agreement (the “Stock Agreements”);

 

WHEREAS, Employee’s employment with Company was terminated on or about May 30,
2003 (the “Termination Date”);

 

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company;

 

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

 

COVENANTS

 

1.    Consideration.

 

(a).    Lump Sum Payment.    A lump sum equivalent to three (3) months of
Employee’s base salary, less applicable withholding. This payment will be made
to Employee within ten (10) business days after the Effective Date. In exchange
for this lump sum payment, Employee agrees to provide the Company with services
in a temporary transition role through August 29, 2003 (the “Consulting
Period”). During the Consulting Period, upon the Company reasonable request,
Employee agrees that he will provide information and services to effectuate the
transition of his job duties and responsibilities.

 

(b).    Stock.    The Parties agree that for purposes of determining the number
of shares of the Company’s common stock which Employee is entitled to purchase
from the Company, pursuant to the exercise of outstanding options, the Employee
will be considered to have vested only up to the Termination Date. The exercise
of any stock options shall continue to be subject to the terms and conditions of
the Stock Agreements.

 

(c).    Benefits.    Employee’s health insurance benefits will cease at the end
of May, subject to Employee’s right to continue his/her health insurance under
COBRA. Should Employee so elect, the Company shall reimburse Employee for up to
three (3) months health care coverage. Employee’s participation in all other
benefits and incidents of employment ceased on the Termination Date. Employee
ceased accruing employee benefits, including, but not limited to, vacation time
and paid time off, as of the Termination Date.



--------------------------------------------------------------------------------

2.    Confidential Information.    Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company on the Effective Date of this
Agreement.

 

3.    Payment of Salary.    Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, commissions and
any and all other benefits due to Employee once the above noted payments and
benefits are received.

 

4.    Release of Claims.    Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee and the Company, on behalf of themselves, and their
respective heirs, family members, executors, officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, hereby fully and forever
release each other and their respective heirs, family members, executors,
officers, directors, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, from, and agree not to sue concerning, any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,

 

(a).    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

(b).    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c).    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

 

(d).    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code;

 

(e).    any and all claims for violation of the federal, or any state,
constitution;

 

(f).    any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g).    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

 

(h).    any and all claims for attorneys’ fees and costs.

 

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 

2



--------------------------------------------------------------------------------

The Parties acknowledge and agree that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and, in the event
of breach by Employee, shall entitle the Company immediately to recover the
severance benefits provided to Employee under this Agreement.

 

5.    Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

 

(a).    he should consult with an attorney prior to executing this Agreement;

 

(b).    he has up to twenty-one (21) days within which to consider this
Agreement;

 

(c).    he has seven (7) days following his/her execution of this Agreement to
revoke the Agreement; and

 

(d).    this Agreement shall not be effective until the revocation period has
expired.

 

(e).    nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.

 

6.    Civil Code Section 1542.    The Parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Employee and the Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.

 

7.    No Pending or Future Lawsuits.    The Parties represent that they have no
lawsuits, claims, or actions pending in their name, or on behalf of any other
person or entity, against the other party or any other person or entity referred
to herein. The Parties also represents that they do not intend to bring any
claims on their own behalf or on behalf of any other person or entity against
the other party or any other person or entity referred to herein.

 

8.    Application for Employment.    Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company. Employee further
agrees that he will not apply for employment with the Company, its subsidiaries
or related companies, or any successor.

 

9.    Confidentiality.    The Parties acknowledge that their agreement to keep
the terms and conditions of this Agreement confidential was a material factor on
which all parties relied in entering into this Agreement. The Parties hereto
agree to use their best efforts to maintain in confidence the existence of this
Agreement, the contents and terms of

 

3



--------------------------------------------------------------------------------

this Agreement, the consideration for this Agreement, and any allegations
relating to the Company or employee’s employment with the Company except as
otherwise provided for in this Agreement (hereinafter collectively referred to
as “Settlement Information”). The Parties agree to take every reasonable
precaution to prevent disclosure of any Settlement Information to third parties,
and agree that there will be no publicity, directly or indirectly, concerning
any Settlement Information. The Parties agree to take every precaution to
disclose Settlement Information only to those attorneys, accountants,
governmental entities, and family members who have a reasonable need to know of
such Settlement Information. The Parties agree that if a party proves that the
other party breached this Confidentiality provision, it shall be entitled to an
award of its costs spent enforcing this provision, including all reasonable
attorneys’ fees associated with the enforcement action without regard to whether
the actual damages can be established from the breach.

 

10.    No Cooperation.     Each Party agrees it will not act in any manner that
might damage the other party. The Parties agree that they will not counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the other party and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. The Parties further agree both to immediately
notify the other party upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
other party.

 

11.    Non-Disparagement.    Each party agrees to refrain from any defamation,
libel or slander of the other, or tortious interference with the contracts and
relationships of the other. All inquiries by potential future employers of
Employee will be directed to Human Resources. Upon inquiry, the Company shall
only state the following: Employee’s last position and dates of employment. The
Company’s obligations under this section extend only to then current executives,
officers, members of the Board of Directors, and managing agents, and only for
so long as those individuals are employees and/or directors of the Company.

 

12.    Non-Solicitation.    Employee agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage, take away or hire
employees of the Company, either for himself or any other person or entity.

 

13.    No Admission of Liability.    The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

14.    No Knowledge of Wrongdoing.    Employee represents that he has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.

 

15.    Costs.    The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.

 

16.    Indemnification.    Each party agrees to indemnify and hold harmless the
other party from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
non-breaching party arising out of the breach of this Agreement by the other
party, or from any false representation made herein by the other party, or from
any action or proceeding which may be commenced, prosecuted or threatened by the
other party or for that party’s benefit, upon that party’s initiative, or with
that party’s aid or approval, contrary to the provisions of this Agreement. Each
party further agrees that in any such action or proceeding, this Agreement may
be pled by a party as a complete defense, or may be asserted by way of
counterclaim or cross-claim.

 

17.    Arbitration.    The Parties agree that any and all disputes arising out
of, or relating to, the terms of this Agreement, their interpretation, and any
of the matters herein released, shall be subject to binding arbitration in San
Mateo County before the American Arbitration Association under its National
Rules for the Resolution of Employment

 

4



--------------------------------------------------------------------------------

Disputes. The Parties agree that the prevailing party in any arbitration shall
be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties agree that the prevailing party in
any arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
agreements incorporated herein by reference.

 

18.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

 

19.    No Representations.    Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.

 

20.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.

 

21.    Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement and the Stock
Agreements.

 

22.    No Waiver.    The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

 

23.    No Oral Modification.    Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party. No provision of this
Agreement can be changed, altered, modified, or waived except by an executed
writing by the Parties.

 

24.    Governing Law.    This Agreement shall be deemed to have been executed
and delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
State of California.

 

25.    Attorneys’ Fees.    In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

26.    Effective Date.    This Agreement is effective after it has been signed
by both parties and after eight (8) days have passed since Employee has signed
the Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.

 

5



--------------------------------------------------------------------------------

27.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

28.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

(a).    They have read this Agreement;

 

(b).    They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

(c).    They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(d).    They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

   

Natus Medical, Inc.

Dated: 5/30/03

 

By

 

/s/    TIM C. JOHNSON

--------------------------------------------------------------------------------

       

Tim Johnson

       

CEO and President

       

Glenn Bauer, an individual

Dated: 5/30/03

     

/s/    GLENN BAUER

--------------------------------------------------------------------------------

       

Glenn Bauer

 

6